Exhibit 10.2

SEPARATION AND RELEASE AGREEMENT

THIS SEPARATION AND RELEASE AGREEMENT (this “Agreement”) is entered into as of
the 12th day of April, 2008, by and between PULASKI FINANCIAL CORP., a Missouri
corporation (“PFC”), and WILLIAM A. DONIUS (the “Executive”).

WHEREAS, PFC and the Executive are parties to an amended and restated Employment
Agreement dated February 1, 2002, (the “Employment Agreement”);

WHEREAS, the Executive has indicated his intention to terminate his employment
with PFC; and

WHEREAS, the Executive and PFC intend the terms and conditions of this Agreement
to govern all issues related to the Executive’s employment and separation from
PFC.

NOW, THEREFORE, in consideration of the covenants and mutual promises contained
in this Agreement, the Executive and PFC agree as follows:

1. Resignation; Termination of Employment.

a. Resignation. The Executive hereby agrees that, effective as of April 30, 2008
(the “Resignation Date”), he will resign from his positions as President and
Chief Executive Officer of PFC and Chief Executive Officer of Pulaski Bank (the
“Bank”). The Executive will execute the resignation attached as Exhibit A
contemporaneously with his execution of this Agreement. Executive further
acknowledges that upon the Effective Date (as defined in Section 17), the
Employment Agreement and his employment agreement with the Bank dated
February 1, 2000 (the “Bank Agreement”) shall terminate and, thereafter, shall
be without force or effect, except to the extent that a provision of either
agreement is expressly continued in effect by a provision of this Agreement.

b. Termination of Employment. The parties agree that the Executive’s employment
with PFC and the Bank will terminate on April 30, 2008 (the “Termination Date”).
On and after the Termination Date, the Executive acknowledges and agrees that he
will not represent himself as being an employee of PFC or any company affiliated
with PFC (each an “Affiliate”) for any purpose.

2. Post-Termination Benefits. In consideration of the termination of the
Employment Agreement and the Bank Agreement and in consideration of the releases
provided by the Executive herein, PFC will make the payments and provide the
benefits set forth in this Section 2. Subject to the terms and conditions of
this Agreement, including the Executive’s executing (and not revoking) this
Agreement and the Supplemental General Release (as described in Section 22), the
Executive acknowledges and agrees that he will not be eligible for any
compensation or benefits after the Termination Date except for the following:



--------------------------------------------------------------------------------

a. Lump Sum Payment. A lump sum cash payment equal to $1,450,000 within five
(5) business days after the date the revocation period applicable to the
Supplemental General Release (as described in Section 22) lapses, provided that
the Executive has not prior thereto revoked the execution of this Agreement or
the Supplemental General Release.

b. Insurance Benefits. The Bank will continue, at the Bank’s expense, the
Executive’s participation in the Bank’s health, life and disability insurance
programs, as the same may be in effect from time to time, for a period of 36
months from the Termination Date. Notwithstanding the foregoing, if, under the
terms of the applicable policy or policies for such insurance programs, it is
not possible to continue the Executive’s coverage after the Termination Date by
reason of his not being an employee, PFC shall pay to the Executive in a single
lump sum an amount in cash equal to the present value (determined by applying a
six percent discount rate) of the Employer’s projected cost to maintain that
particular insurance benefit (and associated income tax gross-up benefit, if
applicable) had the Executive’s employment not terminated and assuming continued
coverage for 36 months. Such payment, to the extent necessary, shall be made at
the same time as the payment due under Section 2(a).

c. Stock Compensation; Tax-Qualified Plans. The Executive shall be eligible to
receive any vested benefits to which he is otherwise entitled under the
tax-qualified retirement plans and stock compensation plans of PFC and its
Affiliates in accordance with the terms of such plans and in the case of the
stock compensation plans, the terms of any applicable award or grant agreements.
Notwithstanding anything in this Agreement to the contrary, (i) all stock
options held by the Executive as of the Termination Date shall continue to be
exercisable through and including the 90th day after the expiration of the
consulting period described in Section 5(e) below and (ii) this Section 2(c)
shall, for all purposes, be deemed an amendment of the Executive’s stock option
agreements with PFC under any PFC stock compensation plan.

3. Return of Property. The Executive represents to PFC that he has destroyed or
returned to PFC any and all files or other property (both tangible and
intellectual) of PFC and any Affiliate without retaining any copies or extracts
thereof. Notwithstanding the foregoing, the Executive has no duty with respect
to any information that has been or is generally available to the public.

4. Full Discharge. The Executive agrees and acknowledges that the payments and
benefits provided in this Agreement: (a) are in full discharge of any and all
liabilities and obligations of PFC to the Executive, monetarily or with respect
to employee benefits or otherwise, including any and all obligations arising
under any alleged written or oral employment agreement, policy, plan or
procedure of PFC or any Affiliate, including the Employment Agreement, the Bank
Agreement and/or any alleged understanding or arrangement between the Executive
and PFC or any of its officers or directors; and (b) exceed any payment,
benefit, or other thing of value to which the Executive might otherwise be
entitled but for this Agreement under any policy, plan or procedure of PFC or
any prior agreement between the Executive and PFC or any Affiliate, except for
accrued, vested amounts under any tax-qualified retirement plans and stock-based
compensation plans maintained by PFC or any Affiliate which amounts will be paid
in accordance with the terms of such plans.

5. Future Conduct and Obligations.

a. The Executive, for himself and for his family (i.e., parents and sibling),
heirs, dependents, assigns, agents, executors, administrators, trustees and
legal representatives agrees that he will not (and will use his best efforts to
cause such affiliates to not) at any time engage in any form of conduct, or make
any statements or representations, that disparage or otherwise impair the
reputation, goodwill, or commercial interests of PFC, any Affiliates or any of
their agents, officers, directors, employees and/or stockholders. PFC and the
Bank and their directors agree to not issue any press release

 

2



--------------------------------------------------------------------------------

or other statement that disparages or otherwise impairs the Executive’s business
reputation. The foregoing shall not be violated by: (i) truthful statements by
either party in response to legal process or required governmental testimony or
filings; (ii) statements by PFC or the Bank that they in good faith believe are
necessary or appropriate to make in connection with performing their duties to
PFC and/or the Bank; or (iii) statements by the Executive that he in good faith
believes are necessary or appropriate to make to refute statements of PFC, the
Bank, or the officers or directors of either PFC or Bank.

b. The Executive agrees to reasonably assist and cooperate with PFC (and its
outside counsel) in connection with the defense or prosecution of any claim that
may be made or threatened against or by PFC or any Affiliate, or in connection
with any ongoing or future investigation or dispute or claim of any kind
involving PFC or any Affiliate, including any proceeding before any arbitral,
administrative, judicial, legislative, or other body or agency, including
preparing for and testifying in any proceeding to the extent such claims,
investigations or proceedings relate to services performed by the Executive,
pertinent knowledge possessed by the Executive, or any act or omission by the
Executive. The Executive’s agreement under this Section 5(b) is limited such
that any assistance and cooperation shall not unreasonably interfere with
Executive’s subsequent employment. PFC will reimburse the Executive for the
reasonable out-of pocket expenses incurred as a result of such cooperation.

c. The Executive and the Bank hereby agree that the termination of the
Executive’s employment and the termination of the Employment Agreement and the
Bank Agreement will not affect or diminish in any way the provisions of the
Employment Agreement which impose continuing obligations on him following such
termination, and he specifically agrees to treat his termination of employment
as an Event of Termination (as defined in Section 4 of the Employment Agreement)
and, accordingly, he acknowledges and agrees that he will be subject to the
restrictions set forth in Sections 10 and 11 of the Employment Agreement on the
terms stated therein.

d. The Executive hereby agrees that for a period of 36 months from and after the
Effective Date (as defined in Section 17), neither the Executive nor any of his
Affiliates or Associates (as defined below) will, without the written consent of
PFC, directly or indirectly, solicit, request, advise, assist or encourage
others to (i) effect or seek, offer or propose (whether publicly or otherwise)
to effect, or cause or participate in or in any way assist any other person to
effect or seek, offer or propose (whether publicly or otherwise) to effect or
participate in, (A) any acquisition of any assets of PFC; (B) any tender or
exchange offer, merger or other business combination involving PFC; (C) any
recapitalization, restructuring, liquidation, dissolution or other extraordinary
transaction with respect to PFC; or (D) any “solicitation” of “proxies” (as such
terms are used in the proxy rules of the Securities and Exchange Commission the
(“SEC”)); (ii) form, join or in any way participate in a “group”, as defined
under the Securities Exchange Act of 1934 (the “Exchange Act”); (iii) act, alone
or in concert with others, to seek to control or influence the management, the
composition of the Board of Directors or the policies of PFC; (iv) nominate any
person as a director of PFC or propose any matter to be voted on by stockholders
of PFC; (v) take any action which would reasonably be expected to force PFC to
make a public announcement regarding any of the types of matters set forth in
(i) above; or (vi) enter into any discussions or arrangements with any third
party with respect to any of the foregoing. The Executive also agree not to
request PFC (or its directors, officers, employees or agents), directly or
indirectly, to amend or waive any provision of this paragraph (including this
sentence). For purposes of this paragraph, the term “Affiliate” and “Associate”
shall have the respective meanings set forth in Rule 12b-2 promulgated by the
SEC under the Exchange Act.

e. From and after the Resignation Date, the Executive will continue to serve as
a member of the Board of Directors of PFC and the Board of Directors of the
Bank, in each case, through the expiration of his term as a director, and
beginning May 1, 2008, will receive compensation for such service in the same
manner and to the same extent as other non-employee directors. The Executive

 

3



--------------------------------------------------------------------------------

further agrees to serve, and the Board of Directors of the Bank will take such
action as may be necessary to appoint Executive, as Chairman of the Bank from
the Resignation Date through April 30, 2009. In addition, for a period of 36
months beginning on the Termination Date, Executive hereby agrees to serve as a
consultant to PFC with regard to matters relating to the Bank’s operations.
During this period, the Executive shall be available for consultation with the
board of directors and management of the Bank by teleconference or in person at
such times as the parties may mutually agree upon. In consideration of the
Executive’s consulting services, he shall receive a retainer of $100,000 for
each 12 months of service, payable in monthly installments. For purposes of
Section 409A of the Internal Revenue Code of 1986, as amended, each retainer
payment shall be considered a separate payment. In his capacity as a consultant,
Executive acknowledges that he will (i) be an independent contractor, (ii) be
solely responsible for all taxes due with respect his compensation and
(iii) have no authority to bind PFC or the Bank. In the event that, during the
consulting period, there occurs a “Change in Control” (as such term is defined
in the Employment Agreement), the Executive shall be paid the balance of the
consulting retainer otherwise payable over the remaining consulting period in a
lump sum within three (3) business days of the Change in Control effective date
and, thereafter, the Executive shall continue to provide consulting services on
the terms set forth herein through the expiration of the consulting period.

6. General Release.

a. For and in consideration of the payments to be made and the promises set
forth in this Agreement, the Executive, for himself and for his heirs,
dependents, assigns, agents, executors, administrators, trustees and legal
representatives (collectively, the “Releasors”) hereby forever releases, waives
and discharges the Released Parties (as defined below) from each and every
claim, demand, cause of action, fees, liabilities or right of any sort (based
upon legal or equitable theory, whether contractual, common-law, statutory,
federal, state, local or otherwise), known or unknown, which Releasors ever had,
now have, or hereafter may have against the Released Parties by reason of any
actual or alleged act, omission, transaction, practice, policy, procedure,
conduct, occurrence, or other matter from the beginning of the world up to and
including the Effective Date (as defined in Section 17), including without
limitation, those in connection with, or in any way related to or arising out
of, the Executive’s employment or termination of employment or any other
agreement, understanding, relationship, arrangement, act, omission or
occurrence, with the Released Parties.

b. Without limiting the generality of the previous paragraph, this Release is
intended to and shall release the Released Parties from any and all claims,
whether known or unknown, which Releasors ever had, now have, or may hereafter
have against the Released Parties including, but not limited to: (1) any claim
of discrimination or retaliation under the Age Discrimination in Employment Act,
Title VII of the Civil Rights Act, the Americans with Disabilities Act, the Fair
Labor Standards Act, the Employee Retirement Income Security Act of 1974, as
amended (excluding claims for accrued, vested benefits under any employee
benefit or pension plan of the Released Parties subject to the terms and
conditions of such plan and applicable law) and the Family and Medical Leave
Act; (2) any claim under the Missouri Human Rights Act; (3) any other claim
(whether based on federal, state or local law or ordinance, statutory or
decisional) relating to or arising out of the Executive’s employment, the terms
and conditions of such employment, the termination of such employment and/or any
of the events relating directly or indirectly to or surrounding the termination
of such employment, including, but not limited to, breach of contract (express
or implied), tort, wrongful discharge, detrimental reliance, defamation,
emotional distress or compensatory or punitive damages; and (4) any claim for
attorney’s fees, costs, disbursements and the like.

c. PFC and the Executive acknowledge and agree that the release set forth in
this Section 6 does not in any way affect: (1) the Executive’s rights of
indemnification to which the Executive was entitled immediately prior to the
Resignation Date under Section 21 of the Employment Agreement; (2)

 

4



--------------------------------------------------------------------------------

the Executive’s vested rights under any tax-qualified retirement plans or
stock-based compensation maintained by PFC; and (3) the right of the Executive
to take whatever steps may be necessary to enforce the terms of this Agreement.

d. For purposes of this Release, the “Released Parties” means PFC, all current
and former parents, subsidiaries, related companies, partnerships, joint
ventures and employee benefit programs (and the trustees, administrators,
fiduciaries and insurers of such programs), and, with respect to each of them,
their predecessors and successors, and, with respect to each such entity, all of
its past, present, and future employees, officers, directors, members,
stockholders, owners, representatives, assigns, attorneys, agents, insurers, and
any other person acting by, through, under or in concert with any of the persons
or entities listed in this paragraph, and their successors (whether acting as
agents for such entities or in their individual capacities).

7. No Existing Suit. The Executive represents and warrants that, as of the
Effective Date of this Agreement, he has not filed or commenced any suit, claim,
charge, complaint, action, arbitration, or legal proceeding of any kind against
PFC or any Affiliate. PFC and its Affiliates represent and warrant that, as of
the Effective Date, neither PFC nor any of its Affiliates has filed or commenced
any suit, claim, charge, complaint, action, arbitration or legal proceeding of
any kind against the Executive.

8. Certain Forfeitures in Event of Breach or Other Liability to PFC. The
Executive acknowledges and agrees that, notwithstanding any other provision of
this Agreement, if the Executive materially breaches any obligation under this
Agreement, or there is a final determination by a court of competent
jurisdiction or an arbitrator, or an agreement by the Executive as part of a
settlement, that the Executive is otherwise liable to PFC or its Affiliates, PFC
retains the right to recoup any and all payments and benefits provided for in
Section 2, any damages suffered by PFC or its Affiliates, plus reasonable
attorneys’ fees incurred in connection with such recovery and, to the extent
that such benefits have not been fully disbursed to the Executive, PFC reserves
its rights to stop all future disbursements of such benefits, except to the
extent that such action is prohibited by law or would result in the invalidation
of the release provided by the Executive under this Agreement. The parties agree
that any breach of the covenants in Sections 10 and 11 of the Employment
Agreement shall be deemed a material breach of an obligation under this
Agreement.

9. Company Release. For and in consideration of the promises set forth in this
Agreement, PFC and each of its Affiliates hereby forever releases, waives and
discharges the Executive from each and every claim, demand, cause of action,
fees, liabilities or right of any sort (based upon legal or equitable theory,
whether contractual, common-law, statutory, federal, state, local or otherwise),
known or unknown, which PFC and each of its Affiliates ever had, now have, or
hereafter may have against the Executive by reason of any actual or alleged act,
omission, transaction, practice, policy, procedure, conduct, occurrence, or
other matter from the beginning of the world up to and including the Effective
Date (as defined in Section 17), including without limitation, those in
connection with, or in any way related to or arising out of, the Executive’s
employment or termination of employment or any other agreement, understanding,
relationship, arrangement, act, omission or occurrence, with PFC or its
Affiliates; provided, however, notwithstanding the generality of the foregoing,
nothing herein will be deemed to release the Executive from (a) any intentional
or knowing violations of law or regulation, (b) any intentional acts of
misconduct engaged in by the Executive while employed as an employee of PFC or
Bank or while serving as an officer or director of PFC or Bank, including
misappropriation, fraud or theft or (c) any other act or omission that would
constitute grounds for terminating the Executive’s employment for “cause” (as
defined in the Employment Agreement).

10. Indemnification. The Executive shall continue to be entitled to
indemnification under Section 21 of the Employment Agreement. In addition, PFC
shall continue to cover the Executive under

 

5



--------------------------------------------------------------------------------

PFC’s directors’ and officers’ liability insurance policies on the same basis as
other officers and directors while liability exists with regard to such actions
or inactions and for his continuing service as a director.

11. Entire Agreement. This Agreement sets forth the entire agreement and
understanding of the parties with respect to the subject matter hereof and
supersedes all prior promises or agreements made by, to, or between the parties,
whether oral or written with respect to the subject matter hereof, including the
Employment Agreement (other than as specifically provided herein) and the Bank
Agreement. This Agreement may not be amended except by a writing signed by all
parties. There are no other promises, agreements, or commitments made by, to, or
between the parties, other than those set forth in the written text of this
Agreement.

12. Applicable Law. This Agreement shall be construed, interpreted, and applied
in accordance with the law of the State of Missouri without regard to principles
of conflict of laws.

13. No Transfer by Executive. The Executive represents and warrants that he has
not sold, assigned, transferred, conveyed or otherwise disposed of to any third
party, by operation of law or otherwise, any action, cause of action, suit,
debt, obligations, account, contract, agreement, covenant, guarantee,
controversy, judgment, damage, claim, counterclaim, liability or demand of any
nature whatsoever relating to any matter covered by this Agreement. This
Agreement is personal to the Executive and he may not assign, pledge, delegate
or otherwise transfer any of his rights, obligations or duties under this
Agreement.

14. Dispute Resolution; Expenses.

a. The parties hereto may attempt to resolve any dispute hereunder informally
via mediation or other means. Otherwise, any controversy or claim arising out of
or relating to this Agreement, or any breach thereof, will be adjudicated only
by arbitration in accordance with the Commercial Arbitration Rules of the
American Arbitration Association (except that the decision of the arbitrator(s)
must not be a compromise but must be the adoption of the submission by one of
the parties), and judgment upon such award rendered by the arbitrator may be
entered in any court having jurisdiction thereof. The arbitration will be held
in St. Louis, Missouri, or such other place as may be agreed upon at the time by
the parties to the arbitration.

b. In the event that either party hereto brings any legal action or other
proceeding to enforce or interpret any of the rights, obligations or provisions
of this Agreement, or because of a dispute, breach or default in connection with
any of the provisions of this Agreement, the prevailing party shall be entitled
to recover from the non-prevailing party reasonable attorneys’ fees and all
other costs (including the arbitrator’s fees and expenses) in such action or
proceeding in addition to any other relief to which such prevailing party may be
entitled.

c. Notwithstanding anything in this Agreement to the contrary, in the event of a
breach or threatened breach by either party of the provisions of Section 5(a),
(i) the parties acknowledge the other party’s remedies at law would be
inadequate and, in recognition of this fact, each party agrees that, in the
event of such a breach or threatened breach, in addition to any remedies at law,
such party, without posting any bond, shall be entitled to obtain equitable
relief in the form of specific performance, a temporary restraining order, a
temporary or permanent injunction or any other equitable remedy which may then
be available and (ii) any controversy or claim arising out of or relating to
Section 5(a) of this Agreement will not be settled by mediation or arbitration
and the parties hereby irrevocably submit to the exclusive jurisdiction of any
state or federal court in St. Louis, Missouri for any suit, action or proceeding
arising out of or relating to or concerning Section 5(a) of this Agreement.

 

6



--------------------------------------------------------------------------------

15. Notices. Any notice, waiver or other communication given hereunder will be
delivered (except as set forth in Section 17 in respect of a written notice of
revocation) as follows: (a) in the case of PFC, by personal delivery, certified
or registered mail (return receipt requested), or delivery by a recognized
overnight commercial courier, addressed to PFC at its main office; and (b) in
the case of the Executive, by personal delivery, certified or registered mail
(return receipt requested), or delivery by a recognized overnight commercial
courier, addressed to the last address on the records of PFC. Notices served
will be deemed given and effective upon actual receipt (or refusal of receipt).

16. Nonadmissibility. Nothing contained in this Agreement, or the fact of its
submission to the Executive, will be admissible evidence against either party in
any judicial, administrative, or other legal proceeding (other than an action
for breach of this Agreement), or be construed as an admission of any liability
or wrongdoing on the part of either party or of any violation of federal, state,
or local statutory law, common law or regulation.

17. Knowing and Voluntary Waiver. By signing this Agreement, the Executive
expressly acknowledges and agrees that: (a) he has carefully read it and fully
understands what it means; (b) he has discussed this Agreement with an attorney
of his choosing before signing it; (c) he has been given at least 21 calendar
days to consider this Agreement; (d) he has agreed to this Agreement knowingly
and voluntarily and was not subjected to any undue influence or duress; (e) the
consideration provided to him under this Agreement is sufficient to support the
releases provided by him under this Agreement; (f) he may revoke his execution
of this Agreement within seven days after he signs it by sending written notice
of revocation as set forth below; and (g) on the eighth day after he executes,
this Agreement becomes effective and enforceable, provided that the Executive
does not revoke this Agreement during the revocation period (the “Effective
Date”). Any revocation of the Executive’s execution of this Agreement must be
submitted, in writing, to PFC at its main office to the attention of the
Chairman of the Board of Directors stating “I hereby revoke my execution of the
Agreement.” The revocation must be personally delivered to the Chairman of the
Board of Directors or mailed to the Chairman of the Board of Directors and
postmarked within seven days of the Executive’s execution of this Agreement. If
the last day of the revocation period is a Saturday, Sunday or legal holiday,
then the revocation period will be extended to the following day which is not a
Saturday, Sunday or legal holiday. The Executive agrees that if he does not
execute this Agreement or, in the event of revocation, he will not be entitled
to receive any of the payments or benefits under Section 2.

18. Tax Matters.

a. PFC may withhold from any amounts payable under this Agreement or otherwise
such federal, state and local taxes as are required to be withheld (with respect
to amounts payable hereunder or under any benefit plan or arrangement available
to PFC’s employees) pursuant to any applicable law or regulation.

b. The parties agree that the payments and benefits provided under this
Agreement comply with Section 409A of the Internal Revenue Code of 1986, as
amended, and the regulations and guidance promulgated thereunder, and,
accordingly, this Agreement shall be interpreted to be in compliance therewith.

19. Third Party Beneficiaries. Each Released Party will be a third party
beneficiary to this Agreement, with full rights to enforce this Agreement and
the matters documented herein.

20. Interpretation. The parties hereto acknowledge and agree that: (a) each
party hereto and its counsel reviewed and negotiated the terms and provisions of
the Agreement and have contributed

 

7



--------------------------------------------------------------------------------

to their revision; and (b) the rule of construction to the effect that any
ambiguities are resolved against the drafting party will not be employed in the
interpretation of the Agreement.

21. Counterparts. This Agreement may be executed (including by facsimile
transmission confirmed promptly thereafter by actual delivery of executed
counterparts) with counterpart signature pages or in counterparts, each of which
together constitute one and the same instrument.

22. Supplemental General Release. The Executive agrees to deliver to PFC an
executed Supplemental General Release attached as Exhibit B within 21 days after
the Termination Date. The Executive hereby acknowledges and agrees that all PFC
covenants (including PFC’s obligation to make or provide payments and benefits
pursuant to Section 2) that relate to its obligations after the Termination Date
are contingent upon the Executive’s execution of (and not revoking) the
Supplemental General Release.

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first set forth above.

 

EXECUTIVE     PULASKI FINANCIAL CORP.

/s/ William A. Donius

   

/s/ Lee S. Wielansky

William A. Donius     By:   Lee S. Wielansky     Its:   Chairman of the Board

 

8



--------------------------------------------------------------------------------

EXHIBIT A

RESIGNATIONS

Effective as of April 30, 2008, I hereby resign from my positions as President
and Chief Executive Officer of Pulaski Financial Corp., a Missouri Corporation
and as Chief Executive Officer of Pulaski Bank, a Federal Savings Bank.

I acknowledge that such resignations are not on account of any disagreement with
Pulaski Financial Corp. or Pulaski Bank relating to their operations, policies
or practices.

 

/s/ William A. Donius

William A. Donius

 

9



--------------------------------------------------------------------------------

EXHIBIT B

Supplemental General Release

This Supplemental General Release, dated as of             , 2008, is delivered
by William A. Donius (the “Executive”) to and for the benefit of the Released
Parties (as defined below). The Executive acknowledges that this Supplemental
General Release is being executed in accordance with Section 22 of the
Separation and Release Agreement dated April 12, 2008 (the “Agreement”).

1. General Release.

a. The Executive, for himself and for his heirs, dependents, assigns, agents,
executors, administrators, trustees and legal representatives (collectively, the
“Releasors”) hereby forever releases, waives and discharges the Released Parties
(as defined below) from each and every claim, demand, cause of action, fee,
liability or right of any sort (based upon legal or equitable theory, whether
contractual, common-law, statutory, federal, state, local or otherwise), known
or unknown, which Releasors ever had, now have, or hereafter may have against
the Released Parties by reason of any actual or alleged act, omission,
transaction, practice, policy, procedure, conduct, occurrence, or other matter
from the beginning of the world up to and including the Effective Date (as
defined below), including without limitation, those in connection with, or in
any way related to or arising out of, the Executive’s employment or termination
of employment or any other agreement, understanding, relationship, arrangement,
act, omission or occurrence, with the Released Parties.

b. Without limiting the generality of the previous paragraph, this Supplemental
General Release is intended to and shall release the Released Parties from any
and all claims, whether known or unknown, which Releasors ever had, now have, or
may hereafter have against the Released Parties including, but not limited to:
(1) any claim of discrimination or retaliation under the Age Discrimination in
Employment Act, Title VII of the Civil Rights Act, the Americans with
Disabilities Act, the Fair Labor Standards Act, the Employee Retirement Income
Security Act of 1974, as amended (excluding claims for accrued, vested benefits
under any employee benefit or pension plan of the Released Parties subject to
the terms and conditions of such plan and applicable law) and the Family and
Medical Leave Act; (2) the Missouri Human Rights Act; (3) any other claim
(whether based on federal, state or local law or ordinance, statutory or
decisional) relating to or arising out of the Executive’s employment, the terms
and conditions of such employment, the termination of such employment and/or any
of the events relating directly or indirectly to or surrounding the termination
of such employment, including, but not limited to, breach of contract (express
or implied), tort, wrongful discharge, detrimental reliance, defamation,
emotional distress or compensatory or punitive damages; and (4) any claim for
attorney’s fees, costs, disbursements and the like.

c. The foregoing release does not in any way affect: (1) the Executive’s rights
of indemnification to which the Executive was entitled immediately prior to the
Resignation Date (as defined in the Agreement) under Section 21 of the
Employment Agreement (as defined in the Agreement); (2) the Executive’s vested
rights under any tax-qualified retirement plan or stock compensation plan
maintained by PFC or its Affiliates (both as defined in the Agreement); and
(3) the right of the Executive to take whatever steps may be necessary to
enforce the terms of the Agreement.

d. For purposes of this Supplemental General Release, the “Released Parties”
means PFC, all current and former parents, subsidiaries, related companies,
partnerships, joint ventures and employee benefit programs (and the trustees,
administrators, fiduciaries and insurers of such programs), and, with respect to
each of them, their predecessors and successors, and, with respect to each such
entity, all of its past, present, and future employees, officers, directors,
members, stockholders, owners, representatives, assigns, attorneys, agents,
insurers, and any other person acting by, through, under or in concert with any

 

10



--------------------------------------------------------------------------------

of the persons or entities listed in this paragraph, and their successors
(whether acting as agents for such entities or in their individual capacities).

2. No Existing Suit. The Executive represents and warrants that, as of the
Effective Date (as defined below), he has not filed or commenced any suit,
claim, charge, complaint, action, arbitration, or legal proceeding of any kind
against PFC or its Affiliates.

3. Knowing and Voluntary Waiver. By signing this Supplemental General Release,
the Executive expressly acknowledges and agrees that: (a) he has carefully read
it and fully understands what it means; (b) he has discussed this Supplemental
General Release with an attorney of his choosing before signing it; (c) he has
been given at least 21 calendar days to consider this Supplemental General
Release; (d) he has agreed to this Supplemental General Release knowingly and
voluntarily and was not subjected to any undue influence or duress; (e) the
consideration provided him under Agreement is sufficient to support the releases
provided by him under this Supplemental General Release; (f) he may revoke his
execution of this Supplemental General Release within seven days after he signs
it by sending written notice of revocation as set forth below; and (g) on the
eighth day after he executes this Supplemental General Release (the “Effective
Date”), this Supplemental General Release becomes effective and enforceable,
provided that the Executive does not revoke it during the revocation period. Any
revocation of the Executive’s execution of this Supplemental General Release
must be submitted, in writing, to PFC at its main office, to the attention of
the Chairman of the Board, stating “I hereby revoke my execution of the
Supplemental General Release.” The revocation must be personally delivered to
the Chairman of the Board or mailed to the Chairman of the Board and postmarked
within seven days of the Executive’s execution of this Supplemental General
Release. If the last day of the revocation period is a Saturday, Sunday or legal
holiday, then the revocation period will be extended to the following day which
is not a Saturday, Sunday or legal holiday. The Executive agrees that if he does
not execute this Supplemental General Release or, in the event of revocation, he
will not be entitled to receive any of the payments or benefits under Section 2
of the Agreement. The Executive must execute this Supplemental General Release
on or before the date that is 21 days after the Termination Date (as defined in
the Agreement).

This Supplemental General Release is final and binding and may not be changed or
modified.

 

Date:                   

                     

  William A. Donius

 

11